On rehearing it is contended that the opinion herein is in conflict with Green v. Struble, 122 Okla. 219, 253 P. 1010, in that herein the loan contract was held not admissible as against subsequent purchasers of the mortgaged land, whereas in the cited case it was held error not to admit the loan contract in evidence as against such subsequent purchasers of such land, as tending to prove agency. In the cited case it was said in reference to the loan contract:
"It was subject to recordation under section 5266, C. O. S. 1921, and in legal contemplation an instrument affecting real estate,' as contemplated by section 5267, supra, and the objection to its introduction upon that ground was not well taken."
The only manner in which we can justify the conclusion in Green v. Struble is that the loan contract was in fact recorded or that the subsequent purchasers had actual knowledge of the contract. In the instant case there is no sufficient showing that the subsequent purchasers had actual knowledge of the loan contract or that it was recorded. As between the original parties, such loan contract, the application for the loan, the note and mortgage, constitute one contract, but, as we view it, is unreasonable and unjust to hold a subsequent purchaser liable to a contract of agency of which he has no notice.
In Winnebago St. Bk. v. Hall, 127 Okla. 219, 260 P. 497, it appears such a loan contract was recorded so as to bring notice to the subsequent purchaser of the land.
In Chase v. Commerce Trust Co., 132 Okla. 245, 270 P. 73, it does not affirmatively appear whether the loan contract was recorded or whether the subsequent purchaser of the land had actual knowledge of the contract. The question of notice was not discussed; we must presume there was no objection to the evidence upon the point here involved. So it is in the other cases cited.
Rehearing denied.
MASON, C. J., and HUNT, CLARK, HEFNER, CULLISON, SWINDALL, and ANDREWS, JJ., concur. LESTER, V. C. J., absent.
Note. — See under (2) 19 R. C. L. p. 373, See "Agency", 2 C. J. § 688, p. 932, n. 2; p. 933, n. 4. "mortgages," 42 C. J. § 1967, p. 298, n. 95. "Trial," 38 Cyc. p. 1582, n. 68; p. 1589, n. 41. *Page 129